Case 2:19-cv-00334-MWF-SK Document 54 Filed 03/11/19 Page 1 of 5 Page ID #:7495



    1   DAVID M. GLASPY, Esq. SBN 95332
        DGlaspy@mgmlaw.com
    2   MANNING GROSS + MASSENBURG LLP
        One Walnut Creek Center
    3   100 Pringle Avenue, Suite 750
        Walnut Creek, CA 94596
    4   Telephone: (925) 947-1300
        Facsimile: (925) 947-1594
    5
        Attorneys for ROHR, INC., erroneously served herein as
    6   Rohr Inc. dba Goodrich Aerospace
    7

    8                             UNITED STATES DISTRICT COURT
    9                         CENTRAL DISTRICT OF CALIFORNIA
   10
         HAROLD MEZA and BARBARA                          Case No. 2:19-cv-00334-MWF (SKx)
   11    MEZA,
                                                          Transferred from Los Angeles Superior
   12                   Plaintiffs,                       Court 18STCV07768

   13    vs.                                              Assigned to Hon. Michael W.
                                                          Fitzgerald
   14    3M COMPANY, et al.
                                                          DEFENDANT ROHR, INC.’S
   15                                                     INITIAL DISCLOSURE
                        Defendants.
   16
                                                          PURSUANT TO FEDERAL RULE
                                                          OF CIVIL PROCEDURE 26(a)(1)
   17
                                                           Initially filed: December 10, 2018
   18                                                      Removed to January 16, 2019
                                                           CDCA:
   19                                                      Trial date:      None
   20

   21

   22          Defendant, Rohr, Inc. (hereinafter “Rohr”), hereby makes the following initial
   23
        disclosures pursuant Federal Rules of Civil Procedure, Rule 26 (a)(1)(A). Rohr’s
   24
        investigation into this matter is ongoing. Additionally, plaintiff has not yet identified
   25

   26   a Rohr product for which he is claiming exposure and therefore, it is impossible for
   27
        Rohr to meaningfully respond with initial disclosures. Rohr expressly reserves the
   28
                                                      1
        2:19-cv-00334-MWF (SKx)
        DEFENDANT ROHR, INC.’S INITIAL DISCLOSURE PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 26(a)(1)
Case 2:19-cv-00334-MWF-SK Document 54 Filed 03/11/19 Page 2 of 5 Page ID #:7496



    1   right to supplement its initial disclosures if and when the plaintiff identifies an actual
    2
        Rohr product.
    3

    4   I.     Individuals Likely To Have Discoverable Information That The
               Disclosing Party May Use To Support Its Claims Or Defenses
    5

    6          Rohr identifies the following witnesses who may have information regarding

    7   the plaintiffs’ claim. Rohr will amend and supplement this disclosure once plaintiff
    8
        identifies a product allegedly manufactured or supplied by Rohr.
    9

   10   a) Plaintiff Harold Meza (“Plaintiff”)
        b) Plaintiff Barbara Meza (“Plaintiff”)
   11   c) Plaintiff’s co-workers, supervisors, and employers
   12   d) Individuals with whom Plaintiff served in the U.S. Air Force
        e) Plaintiff’s children and/or relatives
   13   f) Other percipient lay witnesses identified or disclosed in the course of
   14   discovery and investigation
        g) Expert witnesses
   15   h) Plaintiff’s physicians and medical providers who treated him for his
   16   alleged asbestos-related disease
        i) Defendant’s corporate representatives
   17   j) Any witness that may provide a foundation for and/or authenticate exhibits
   18   k) Any witness identified by any other party
        l) Rebuttal and impeachment witnesses
   19

   20   II.    A Copy Of, Or A Description By Category And Location Of, All
               Documents, Data, Compellations, And Tangible Things In Its Possession,
   21
               Custody Or Control That Each Party May Use To Support Its Claims Or
   22          Defenses.
   23
               Rohr identifies the following documents that may have bearing on the
   24
        plaintiffs’ claims:
   25

   26   a) Plaintiff’s medical records and billing records
        b) Plaintiff’s Social Security records
   27
        c) Plaintiff’s military records
   28   d) Plaintiff’s union records
                                                      2
        2:19-cv-00334-MWF (SKx)
        DEFENDANT ROHR, INC.’S INITIAL DISCLOSURE PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 26(a)(1)
Case 2:19-cv-00334-MWF-SK Document 54 Filed 03/11/19 Page 3 of 5 Page ID #:7497



    1   e) Plaintiff’s pension and disability related records
    2   f) Plaintiff’s employment-related records
        g) Veteran’s Affair Administration records pertaining to plaintiff
    3   h) Plaintiff’s business records
    4   i) Documents relating to Plaintiff’s asbestos exposures
        j) Deposition transcripts
    5   k) Written discovery responses by any party
    6   l) Relevant scientific articles and studies
        m) Any document listed or disclosed by any party, identified in responses to
    7   discovery, depositions and/or listed in documents produced by any party
    8
               Rohr reserves to the right to amend and supplement this response once the
    9

   10   plaintiff identifies a Rohr product, if any.
   11   III.   A Computation Of Any Category Of Damages Claimed By The
   12
        Disclosing Party.
   13

   14          Rohr is not asserting an affirmative claim for damages against plaintiff and
   15   therefore does not provide any further response hereto.
   16
        IV.    Any Insurance Agreement Under Which Any Insurance Business May
   17          Be Liable To Satisfy Part Or All Of A Judgment.
   18
               Rohr is unable to identify which, if any, insurance policy would apply, until
   19

   20   such time as the plaintiff identifies a Rohr product to which he is claiming exposure.
   21
        V.     Additional Items
   22
                Rohr reserves the right to amend and supplement this response once and if
   23

   24   any such Rohr product is identified by the plaintiff.
   25
        ///
   26
        ///
   27

   28   ///
                                                       3
        2:19-cv-00334-MWF (SKx)
        DEFENDANT ROHR, INC.’S INITIAL DISCLOSURE PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 26(a)(1)
Case 2:19-cv-00334-MWF-SK Document 54 Filed 03/11/19 Page 4 of 5 Page ID #:7498



    1    Dated: March 11, 2019                              MANNING GROSS + MASSENBURG LLP

    2

    3                                             By:               /s/ David M. Glaspy
    4                                                       David M. Glaspy, Esq. SBN 95332
    5                                                       Attorneys for ROHR, INC.,
                                                            erroneously served herein as Rohr Inc.
    6                                                       dba Goodrich Aerospace
    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                        4
        2:19-cv-00334-MWF (SKx)
        DEFENDANT ROHR, INC.’S INITIAL DISCLOSURE PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 26(a)(1)
Case 2:19-cv-00334-MWF-SK Document 54 Filed 03/11/19 Page 5 of 5 Page ID #:7499



    1                                 CERTIFICATE OF SERVICE
    2
                       STATE OF CALIFORNIA, COUNTY OF CONTRA COSTA
    3
               I am a citizen of the United States and am an employee in the County aforesaid; I
    4

    5   am over the age of eighteen years and not a party to the within action; my business address

    6   is 100 Pringle Avenue, Suite 750, Walnut Creek, California 94596; on the date shown
    7
        below, I served the within:
    8
           • DEFENDANT ROHR, INC.’S INITIAL DISCLOSURE PURSUANT
    9
             TO FEDERAL RULE OF CIVIL PROCEDURE 26(a)(1)
   10

   11   by electronic service via ECF/CM for e-mailing to all parties in this action per the
   12   electronic service list.
   13          I declare under penalty of perjury under the laws of the State of California that the
   14   foregoing is true and correct.
   15          Executed at Walnut Creek, California, on March 11, 2019.
   16

   17
                                                               /s/ Shannon Jackson
   18                                                     Shannon Jackson

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                      5
        2:19-cv-00334-MWF (SKx)
        DEFENDANT ROHR, INC.’S INITIAL DISCLOSURE PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 26(a)(1)
